DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed July 5, 2022. Claims 1, 11, and 16 have been amended. Claims 1-20 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed July 5, 2022with respect to the previous 35 U.S.C. 103 rejections have been fully considered. 
With respect to the previous rejection under 35 U.S.C. 103 of independent claims 1, and 16, Applicant argues the Office is forbidden from picking and choosing seven isolated disclosures to deprecate the claimed invention because each invention has not been taken as whole but only portions of each reference have been combined which Applicant argues is impermissible.
Examiner respectfully disagrees. Examiner notes there is no rule on the number of references that can be used to form a rejection under 35 U.S.C. 103. Additionally, the nature of vehicle controls is inherently complex which results in considering many different constraints, inputs, outputs, etc. to control a vehicle safely. Although the previous rejections under 35 U.S.C. 103 rely on several references, there is significant overlap between the disclosures of each reference given the field of endeavor and that all the references in some way are drawn to safely controlling a vehicle in light of the vehicle’s surroundings. However, as further shown below, the present amendment requires an additional reference, specifically, Chase, US 20190308632 A1, which teaches in relevant part safe distance control for a vehicle wherein the distance can be particularized based on specific attributes of the vehicle. It is reasonable to combine Chase, US 20190308632 A1 with the prior art of record because the prior art combination is directed in large part to controlling the distance between a host vehicle as is Chase.
The same rationale applies to independent claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al., US 20160252905 A1, in view of Lee at al., US 20190039613 A1, in view of Linder et al., US 20160055750 A1, in view of Raz et al., US 20160026182 A1, in view of Toyoda et al., US 10037699 B1, in view of Hill et al., US 20160364621 A1, in view of MacNeille et al., US 20180111611 A1, and in view of Chase, US 20190308632 A1, hereinafter referred to as Tian, Lee, Linder, Raz, Toyoda, Hill, MacNeille, and Chase, respectively.
As to claim 1, Tian discloses a method of operation of a navigation system comprising: 
determining a vehicle type of a surrounding vehicle based on comparing a capture data to a trained data (Determine whether vehicle is an emergency vehicle, i.e. vehicle type, based on image capture and comparison with stored data, i.e. trained data – See at least ¶14; Various types of vehicles – See at least ¶21); 
determining a vehicle attribute of the surrounding vehicle based on comparing the capture data to the trained data (Numerous light configurations, flash patterns, and sounds may be captured, analyzed and stored, i.e. attribute – See at least ¶19); and 
controlling a vehicle operation with a control unit based on the vehicle type, the vehicle attribute, the vehicle position, or a combination thereof for adjusting the vehicle distance between a user's vehicle and a surrounding vehicle (Maneuver vehicle – See at least Abstract and Claim 1).
Tian fails to explicitly disclose determining a vehicle position of the surrounding vehicle relative to a current location of a user’s vehicle based on a vehicle distance, between the vehicle position and the current location, meeting or exceeding the distance threshold. However, Lee teaches determining a vehicle position of the surrounding vehicle relative to a current location of a user’s vehicle based on a vehicle distance, between the vehicle position and the current location, meeting or exceeding the distance threshold (Generate local map based on any one or any combination of the location of the at least one nearby vehicle and a threshold distance from the vehicle – See at least ¶13-14; Local map indicates location of each of at least one nearby vehicle and a host vehicle – See at least ¶12).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian and include the feature of determining a vehicle position relative to a current location based on a vehicle distance meeting or exceeding a distance threshold, as taught by Lee, to enhance a vehicle’s response to detecting a surrounding vehicle.

The combination of Tian and Lee fails to explicitly disclose setting a distance threshold for a driver profile and the operation pattern differently from another driver profile representing a user of a different age. However, Linder teaches setting a distance threshold for a driver profile and the operation pattern differently from another driver profile representing a user of a different age (Reaction profile includes preferred driving style, i.e. operation pattern, for determining personalized braking distance, i.e. “distance threshold,” includes age – See at least ¶4, 18 and 42).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian and Lee and include the feature of setting a distance threshold for a driver profile and the operation pattern differently from another driver profile representing a user of a different age, as taught by Linder, to enhance a vehicle’s response to detecting surrounding conditions by considering a driver’s ability and preferred driving style to control the vehicle.

The combination of Tian, Lee, and Linder fails to explicitly disclose tracking an operation pattern including a frequency of change in an operation heading, the driver profile including the operation pattern. However, Raz teaches tracking an operation pattern including a frequency of change in an operation heading, the driver profile including the operation pattern (Driver profiles – See at least ¶55; Driving patterns – See at least ¶53; Exemplary pattern may include sequence of events including lane changes – See at least ¶53; Examiner notes a sequence of driving events including a number of lane changes is analogous to a frequency of changes in operational heading because a lane change is indicative of a change in operation heading, and a sequence of lane changes over a given period of time is indicative of frequency.).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, and Linder and include the feature of tracking an operation pattern including a frequency of change in an operation heading, the driver profile including the operation pattern, as taught by Raz, to improve driver evaluation.

The combination of Tian, Lee, Linder, and Raz fails to explicitly disclose another operation pattern indicating an inability to stay within a lane thus hitting a lane boundary. However, Toyoda teaches another operation pattern indicating an inability to stay within a lane thus hitting a lane boundary (Erratic maneuvers, e.g. swerving, excessive lane changes, analogous to claimed “inability to stay within a lane” – See at least Col. 10 Line 55).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading. Toyoda teaches monitoring surrounding vehicles for erratic operating patterns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, Linder, and Raz and include the feature of another operation pattern indicating an inability to stay within a lane thus hitting a lane boundary, as taught by Toyoda, to identify erratic driving behavior so a driver and vehicle can better prevent unsafe events with erratic surrounding vehicles.
The combination of Tian, Lee, Linder, Raz, and Toyoda, fails to explicitly disclose setting a distance threshold based on a physical distance travelable by a travel speed within a specific time period. However, Hill teaches setting a distance threshold based on a physical distance travelable by a travel speed within a specific time period (Recommended following distance based on 2 or 3 second rule which is the travelable distance over a specific time period – See at least ¶10, 93).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading. Toyoda teaches monitoring surrounding vehicles for erratic operating patterns. Hill teaches controlling an inter-vehicle distance between a following and preceding vehicle to be equivalent to a physical distance travelable by a travel speed within a specific time period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, Linder, Raz, and Toyoda and include the feature of setting a distance threshold based on a physical distance travelable by a travel speed within a specific time period, as taught by Hill, because basing a following distance on a physical distance travelable by a travel speed within a specific time period is merely the kinematic expression of a possible collision.

The combination of Tian, Lee, Linder, Raz, Toyoda, and Hill fails to explicitly disclose setting a distance threshold based on the physical distance equivalent to a specific number of vehicles. However, MacNeille teaches setting a distance threshold based on the physical distance equivalent to a specific number of vehicles (Inter-vehicle gap may be equivalent to a number of vehicle lengths - See at least ¶55).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading. Toyoda teaches monitoring surrounding vehicles for erratic operating patterns. Hill teaches controlling an inter-vehicle distance between a following and preceding vehicle to be equivalent to a physical distance travelable by a travel speed within a specific time period. MacNeille teaches an inter-vehicle distance between a following and preceding vehicle may be equivalent to a number of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, Linder, Raz, Toyoda, and Hill and include the feature of setting a distance threshold based on the physical distance equivalent to a specific number of vehicles, as taught by MacNeille, because it is well-known in the art that an inter-vehicle distance between a following and preceding vehicle may be equivalent to a number of vehicles.

	The combination of Tian, Lee, Linder, Raz, Toyoda, and Hill fails to explicitly disclose setting a distance threshold based on one kind of the vehicle attribute different from another kind of the vehicle attribute to change the travel speed. However, Chase teaches setting a distance threshold based on one kind of the vehicle attribute different from another kind of the vehicle attribute to change the travel speed (Dynamic vehicle separation – See at least ¶16; Change speed to maintain appropriate distance – See at least ¶20-22; Tire rating, i.e. vehicle attribute, used to determine distance – See at least ¶24).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading. Toyoda teaches monitoring surrounding vehicles for erratic operating patterns. Hill teaches controlling an inter-vehicle distance between a following and preceding vehicle to be equivalent to a physical distance travelable by a travel speed within a specific time period. MacNeille teaches an inter-vehicle distance between a following and preceding vehicle may be equivalent to a number of vehicles. Chase teaches an inter-vehicle distance between a following and preceding vehicle may be particularized to specific attributes of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, Linder, Raz, Toyoda, Hill, and, MacNeille, and include the feature of setting a distance threshold based on one kind of the vehicle attribute different from another kind of the vehicle attribute to change the travel speed, as taught by Chase, because particularizing a following distance based on vehicle-specific attributes provides an optimum solution to the problem of maintaining distances between vehicles (See at least ¶7 of Chase).

Examiner notes the same rationale applies to independent claim 16 because the claim recites similar subject matter as claim 1 with only minor differences.

As to claims 2 and 17, Tian discloses determining a travel context based on the current location for traveling in a geographic area (First detection stage determines initial surroundings, i.e. “travel context” – See at least ¶48).

As to claims 3 and 18, the combination of Tian, Lee, and Linder fails to explicitly disclose generating an operation profile based on the operation pattern of the user's vehicle. However, Raz teaches generating an operation profile based on an operation pattern of the user's vehicle (Driver profiles – See at least ¶55; Driving patterns – See at least ¶53).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, and Linder and include the feature of tracking an operation pattern including a frequency of change in an operation heading, the driver profile including the operation pattern, as taught by Raz, to improve driver evaluation.

As to claims 4 and 19, Tian discloses controlling the vehicle operation includes controlling the vehicle operation based on determining an addendum feature for changing the travel speed (Control according to various additional features indicative of vehicle type, i.e. “addendum feature” – See at least ¶56).

As to claims 5 and 20, Tian discloses controlling the vehicle operation includes controlling the vehicle operation based on an operation profile for adjusting the vehicle distance between the user's vehicle and the surrounding vehicle (Maneuver to yield – See at least Abstract and ¶65; Examiner notes if a host vehicle yields to an approaching vehicle by pulling off to the side of a road, the vehicle distance is necessarily adjusted as the vehicle distance decreases by virtue of the host vehicle yielding.).
Tian fails to explicitly disclose an operation profile. However, Raz teaches an operation profile (Driver profiles – See at least ¶55; Driving patterns – See at least ¶53).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, and Linder and include the feature of an operation profile, as taught by Raz, to enhance a vehicle’s response to detecting a surrounding vehicle by incorporating control according to a driver profile as is known in the art.

As to claim 10, the combination of Tian, Lee, and Linder fails to explicitly disclose determining the operation pattern of a user’s vehicle based on an activity history. However, Raz teaches determining an operation pattern of a user’s vehicle based on an activity history (Driver profiles – See at least ¶55; Driving patterns, i.e. “activity history” – See at least ¶53).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, and Linder and include the feature of determining the operation pattern of a user’s vehicle based on an activity history, as taught by Raz, to enhance a vehicle’s response to detecting a surrounding vehicle by incorporating control according to operation patterns as is known in the art.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al., US 20160252905 A1, in view of Lee at al., US 20190039613 A1, in view of Linder et al., US 20160055750 A1, in view of Raz et al., US 20160026182 A1, in view of Toyoda et al., US 10037699 B1, in view of Hill et al., US 20160364621 A1, in view of MacNeille et al., US 20180111611 A1, and in view of Chase, US 20190308632 A1, as applied above to claim 1, further in view of Ferguson et al., US 9557737 B1, hereinafter referred to as Tian, Lee, Linder, Raz, Toyoda, Hill, MacNeille, Chase, and Ferguson, respectively.
As to claim 6, the combination of Tian, Lee, Linder, Raz, Toyoda, Hill, MacNeille, and Chase fails to explicitly disclose controlling the vehicle operation includes controlling the vehicle operation by prioritizing the vehicle type over the vehicle attribute based on a travel context. However, Ferguson teaches prioritizing different attributes of a detected object based on potential outcomes (Prioritization based on various vehicle attributes – See at least Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, Linder, Raz, Toyoda, Hill, MacNeille, and Chase and include the feature of controlling the vehicle operation by prioritizing the vehicle type over the vehicle attribute based on a travel context because Ferguson teaches prioritizing different attributes of a detected object is advantageous in planning a corresponding vehicle control as is known and conventional in the art.

As to claim 7, the combination of Tian, Lee, Linder, Raz, Toyoda, Hill, MacNeille, Chase fails to explicitly disclose controlling the vehicle operation includes controlling the vehicle operation by prioritizing the vehicle attribute over the vehicle type based on a travel context. However, Ferguson teaches prioritizing different attributes of a detected object based on potential outcomes (Prioritization based on various vehicle attributes – See at least Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, Linder, Raz, Toyoda, Hill, MacNeille, and Chase and include the feature of controlling the vehicle operation by prioritizing the vehicle attribute over the vehicle type based on a travel context because Ferguson teaches prioritizing different attributes of a detected object is advantageous in planning a corresponding vehicle control as is known and conventional in the art.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al., US 20160252905 A1, in view of Lee at al., US 20190039613 A1, in view of Linder et al., US 20160055750 A1, in view of Raz et al., US 20160026182 A1, in view of Toyoda et al., US 10037699 B1, in view of Hill et al., US 20160364621 A1, in view of MacNeille et al., US 20180111611 A1, and in view of Chase, US 20190308632 A1, as applied above to claim 1, further in view of Graves et al., US 20190329772 A1, hereinafter referred to as Tian, Lee, Linder, Raz, Toyoda, Hill, MacNeille, Chase, and Graves, respectively.
As to claim 8, the combination of Tian, Lee, Linder, Raz, Toyoda, Hill, MacNeille, and Chase fails to explicitly disclose controlling the vehicle operation includes setting the vehicle distance, the distance threshold, or a combination thereof for the vehicle type different from another different instance of the vehicle type for adjusting the vehicle distance between the user's vehicle and the surrounding vehicle. However, Graves teaches controlling the vehicle operation includes setting the vehicle distance, the distance threshold, or a combination thereof for the vehicle type different from another different instance of the vehicle type for adjusting the vehicle distance between the user's vehicle and the surrounding vehicle (Variable inter-vehicle distance based on different driving scenarios, i.e. instances – See at least ¶65 and Fig. 3).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading. Toyoda teaches monitoring surrounding vehicles for erratic operating patterns. Hill teaches controlling an inter-vehicle distance between a following and preceding vehicle to be equivalent to a physical distance travelable by a travel speed within a specific time period. MacNeille teaches an inter-vehicle distance between a following and preceding vehicle may be equivalent to a number of vehicles. Chase teaches an inter-vehicle distance between a following and preceding vehicle may be particularized to specific attributes of a vehicle. Graves teaches controlling an inter-vehicle distance between a user’s vehicle and a surrounding vehicle based in part on different instances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, Linder, Raz, Toyoda, Hill, MacNeille, and Chase and include the feature of controlling the vehicle operation includes setting the vehicle distance, the distance threshold, or a combination thereof for the vehicle type different from another different instance of the vehicle type for adjusting the vehicle distance between the user's vehicle and the surrounding vehicle, as taught by Graves, to appropriately control inter-vehicle distance as is known in the art.

As to claim 9, the combination of Tian, Lee, Linder, Raz, Toyoda, Hill, MacNeille, and Chase fails to explicitly disclose controlling the vehicle operation includes setting the vehicle distance, the distance threshold, or a combination thereof for the vehicle attribute different from another different instance of the vehicle attribute for adjusting the vehicle distance between the user's vehicle and the surrounding vehicle. However, Graves teaches controlling the vehicle operation includes setting the vehicle distance, the distance threshold, or a combination thereof for the vehicle attribute different from another different instance of the vehicle attribute for adjusting the vehicle distance between the user's vehicle and the surrounding vehicle (Variable inter-vehicle distance based on different driving scenarios, i.e. instances – See at least ¶65 and Fig. 3).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading. Toyoda teaches monitoring surrounding vehicles for erratic operating patterns. Hill teaches controlling an inter-vehicle distance between a following and preceding vehicle to be equivalent to a physical distance travelable by a travel speed within a specific time period. MacNeille teaches an inter-vehicle distance between a following and preceding vehicle may be equivalent to a number of vehicles. Chase teaches an inter-vehicle distance between a following and preceding vehicle may be particularized to specific attributes of a vehicle. Graves teaches controlling an inter-vehicle distance between a user’s vehicle and a surrounding vehicle based in part on different instances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, Linder, Raz, Toyoda, Hill, MacNeille, and Chase and include the feature of controlling the vehicle operation includes setting the vehicle distance, the distance threshold, or a combination thereof for the vehicle attribute different from another different instance of the vehicle attribute for adjusting the vehicle distance between the user's vehicle and the surrounding vehicle, as taught by Graves, to appropriately control inter-vehicle distance as is known in the art.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al., US 20160252905 A1, in view of Lee at al., US 20190039613 A1, in view of Linder et al., US 20160055750 A1, Raz et al., US 20160026182 A1, in view of Regmi, US 20180208190 A1, in view of Toyoda et al., US 10037699 B1, in view of Hill et al., US 20160364621 A1, in view of MacNeille et al., US 20180111611 A1, and in view of Chase, US 20190308632 A1, hereinafter referred to as Tian, Lee, Linder, Regmi, Toyoda, Hill, MacNeille, and Chase, respectively.
As to claim 11, Tian discloses a navigation system comprising: 
a control unit for: 
determining a vehicle type of a surrounding vehicle based on comparing a capture data to a trained data (Determine whether vehicle is an emergency vehicle, i.e. vehicle type, based on image capture and comparison with stored data, i.e. trained data – See at least ¶14; Various types of vehicles – See at least ¶21); 
determining a vehicle attribute of the surrounding vehicle based on comparing the capture data to the trained data (Numerous light configurations, flash patterns, and sounds may be captured, analyzed and stored, i.e. attribute – See at least ¶19); 
controlling a vehicle operation based on the vehicle type, the vehicle attribute, the vehicle position, or a combination thereof (Maneuver vehicle – See at least Abstract and Claim 1). 

Tian fails to explicitly disclose determining a vehicle position relative to a current location based on a vehicle distance meeting or exceeding a distance threshold and a communication unit, coupled to the control unit, for transmitting the vehicle operation for adjusting the vehicle distance between a user's vehicle and a surrounding vehicle. However, Lee teaches determining a vehicle position relative to a current location based on a vehicle distance meeting or exceeding a distance threshold (Generate local map based on threshold distance – See at least ¶13-14; Local map indicates location of each of at least one nearby vehicle and a host vehicle – See at least ¶12).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian and include the feature of determining a vehicle position relative to a current location based on a vehicle distance meeting or exceeding a distance threshold, as taught by Lee, to enhance a vehicle’s response to detecting a surrounding vehicle.

The combination of Tian and Lee fails to explicitly disclose setting a distance threshold for a driver profile and the operation pattern differently from another driver profile representing a user of a different age. However, Linder teaches setting a distance threshold for a driver profile and the operation pattern differently from another driver profile representing a user of a different age (Reaction profile includes preferred driving style, i.e. operation pattern, for determining personalized braking distance, i.e. “distance threshold,” includes age – See at least ¶4, 18 and 42).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian and Lee and include the feature of setting a distance threshold for a driver profile differently from another driver profile representing a user of a different age, as taught by Linder, to enhance a vehicle’s response to detecting surrounding conditions by considering a driver’s ability to control the vehicle.

The combination of Tian, Lee, and Linder fails to explicitly disclose tracking an operation pattern including a frequency of change in an operation heading, the driver profile including the operation pattern. However, Raz teaches tracking an operation pattern including a frequency of change in an operation heading, the driver profile including the operation pattern (Driver profiles – See at least ¶55; Driving patterns – See at least ¶53; Exemplary pattern may include sequence of events including lane changes – See at least ¶53; Examiner notes a sequence of driving events including a number of lane changes is analogous to a frequency of changes in operational heading because a lane change is indicative of a change in operation heading, and a sequence of lane changes over a given period of time is indicative of frequency.).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, and Linder and include the feature of tracking an operation pattern including a frequency of change in an operation heading, the driver profile including the operation pattern, as taught by Raz, to improve driver evaluation.

The combination of Tian, Lee, Linder, and Raz fails to explicitly disclose and a communication unit, coupled to the control unit, for transmitting the vehicle operation for adjusting the vehicle distance between a user's vehicle and a surrounding vehicle. However, Regmi teaches a communication unit, coupled to a control unit, for transmitting a vehicle operation for adjusting a vehicle distance between a user's vehicle and a surrounding vehicle (Vehicle transmits vehicle operation to nearby vehicles – See at least ¶36)
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading. Regmi teaches transmitting a vehicle operation for adjusting a vehicle distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, Linder, Raz and include the feature of a communication unit, coupled to the control unit, for transmitting the vehicle operation for adjusting the vehicle distance between a user's vehicle and a surrounding vehicle, as taught by Regmi, to allow other vehicles to perform any necessary actions based on the user’s vehicle as is known in the art.

The combination of Tian, Lee, Linder, Raz, and Regmi fails to explicitly disclose another operation pattern indicating an inability to stay within a lane thus hitting a lane boundary. However, Toyoda teaches another operation pattern indicating an inability to stay within a lane thus hitting a lane boundary (Erratic maneuvers, e.g. swerving, excessive lane changes, analogous to claimed “inability to stay within a lane” – See at least Col. 10 Line 55).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading. Regmi teaches transmitting a vehicle operation for adjusting a vehicle distance. Toyoda teaches monitoring surrounding vehicles for erratic operating patterns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, Linder, Raz, and Regmi and include the feature of disclose another operation pattern indicating an inability to stay within a lane thus hitting a lane boundary, as taught by Toyoda, to identify erratic driving behavior so a driver and vehicle can better prevent unsafe events with erratic surrounding vehicles.

The combination of Tian, Lee, Linder, Raz, Regmi, and Toyoda, fails to explicitly disclose setting a distance threshold based on a physical distance travelable by a travel speed within a specific time period. However, Hill teaches setting a distance threshold based on a physical distance travelable by a travel speed within a specific time period (Recommended following distance based on 2 or 3 second rule which is the travelable distance over a specific time period – See at least ¶10, 93).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading. Regmi teaches transmitting a vehicle operation for adjusting a vehicle distance. Toyoda teaches monitoring surrounding vehicles for erratic operating patterns. Hill teaches controlling an inter-vehicle distance between a following and preceding vehicle to be equivalent to a physical distance travelable by a travel speed within a specific time period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, Linder, Raz, Regmi, and Toyoda and include the feature of setting a distance threshold based on a physical distance travelable by a travel speed within a specific time period, as taught by Hill, because basing a following distance on a physical distance travelable by a travel speed within a specific time period is merely the kinematic expression of a possible collision.

The combination of Tian, Lee, Linder, Raz, Regmi, Toyoda, and Hill fails to explicitly disclose setting a distance threshold based on the physical distance equivalent to a specific number of vehicles. However, MacNeille teaches setting a distance threshold based on the physical distance equivalent to a specific number of vehicles (Inter-vehicle gap may be equivalent to a number of vehicle lengths - See at least ¶55).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading. Regmi teaches transmitting a vehicle operation for adjusting a vehicle distance. Toyoda teaches monitoring surrounding vehicles for erratic operating patterns. Hill teaches controlling an inter-vehicle distance between a following and preceding vehicle to be equivalent to a physical distance travelable by a travel speed within a specific time period. MacNeille teaches an inter-vehicle distance between a following and preceding vehicle may be equivalent to a number of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, Linder, Raz, Regmi, Toyoda, and Hill and include the feature of setting a distance threshold based on the physical distance equivalent to a specific number of vehicles, as taught by MacNeille, because it is well-known in the art that an inter-vehicle distance between a following and preceding vehicle may be equivalent to a number of vehicles.

The combination of Tian, Lee, Linder, Raz, Regmi, Toyoda, Hill, and MacNeille fails to explicitly disclose setting a distance threshold based on one kind of the vehicle attribute different from another kind of the vehicle attribute to change the travel speed. However, Chase teaches setting a distance threshold based on one kind of the vehicle attribute different from another kind of the vehicle attribute to change the travel speed (Dynamic vehicle separation – See at least ¶16; Change speed to maintain appropriate distance – See at least ¶20-22; Tire rating, i.e. vehicle attribute, used to determine distance – See at least ¶24).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading. Regmi teaches transmitting a vehicle operation for adjusting a vehicle distance. Toyoda teaches monitoring surrounding vehicles for erratic operating patterns. Toyoda teaches monitoring surrounding vehicles for erratic operating patterns. Hill teaches controlling an inter-vehicle distance between a following and preceding vehicle to be equivalent to a physical distance travelable by a travel speed within a specific time period. MacNeille teaches an inter-vehicle distance between a following and preceding vehicle may be equivalent to a number of vehicles. Chase teaches an inter-vehicle distance between a following and preceding vehicle may be particularized to specific attributes of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, Linder, Raz, Regmi, Toyoda, Hill, and, MacNeille, and include the feature of setting a distance threshold based on one kind of the vehicle attribute different from another kind of the vehicle attribute to change the travel speed, as taught by Chase, because particularizing a following distance based on vehicle-specific attributes provides an optimum solution to the problem of maintaining distances between vehicles (See at least ¶7 of Chase).

As to claim 12, Tian discloses the control unit is for determining a travel context based on the current location for traveling in a geographic area (First detection stage determines initial surroundings, i.e. “travel context” – See at least ¶48).

As to claim 13, the combination of Tian, Lee, and Linder fails to explicitly disclose generating an operation profile based on an operation pattern of the user's vehicle. However, Raz teaches generating an operation profile based on an operation pattern of the user's vehicle (Driver profiles – See at least ¶55; Driving patterns – See at least ¶53).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, and Linder and include the feature of generating an operation profile based on an operation pattern of the user's vehicle, as taught by Raz, to enhance a vehicle’s response to detecting a surrounding vehicle by incorporating control according to a driver profile as is known in the art.

As to claim 14, Tian discloses the control unit is for controlling the vehicle operation based on determining an addendum feature for changing the travel speed (Control according to various additional features indicative of vehicle type, i.e. “addendum feature” – See at least ¶56).

As to claim 15, Tian discloses the control unit is for controlling the vehicle operation for adjusting the vehicle distance between the user's vehicle and the surrounding vehicle (Maneuver to yield – See at least Abstract and ¶65; Examiner notes if a host vehicle yields to an approaching vehicle by pulling off to the side of a road, the vehicle distance is necessarily adjusted as the vehicle distance decreases by virtue of the host vehicle yielding.).
Tian fails to explicitly disclose an operation profile. However, Raz teaches an operation profile (Driver profiles – See at least ¶55; Driving patterns – See at least ¶53).
Tian discloses controlling a host vehicle in response to detecting various features of surrounding vehicles, including determining a vehicle type for a surrounding vehicle, and vehicle attributes of the surrounding vehicle. Lee teaches controlling a host vehicle in response to detecting various features of surrounding vehicles, wherein the control is in part in response to a distance threshold. Linder teaches controlling a host vehicle according to a driver profile. Raz teaches tracking driver behavior to identify operation patterns including frequency of changes in operation heading.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tian, Lee, and Linder and include the feature of an operation profile, as taught by Raz, to enhance a vehicle’s response to detecting a surrounding vehicle by incorporating control according to a driver profile as is known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668